Title: To James Madison from Christopher Gore and William Pinkney, 15 July 1803
From: Gore, Christopher,Pinkney, William
To: Madison, James


Sir,
London July 15th. 1803.
We have the Honor to transmit herewith enclosed an alphabetical List of 467 Awards made in 300 Cases by the Board of Commissioners under the Seventh Article of the British Treaty, amounting in the whole to the Sum of £1,083,990.3.8 Sterling. This List comprehends all the Awards against the British Government executed since our re-assembling in February 1802. and will be found to exhibit so complete a View of them as to render further Explanation unnecessary. It will perhaps be thought advisable to publish it in the United States in its present or some other Form for the Information of the parties concerned.
Subjoined to the List is a View of the unfinished Business now before the Board, from which it will be seen that on account of a few cases, in which the judicial Remedy is not sufficiently advanced to admit of our acting upon them definitively, it is no longer possible to calculate on the closing of the Commission in the course of the present Summer. We had entertained a Hope that the means employed by the Board, and by ourselves individually, to urge the parties and those concerned for them to a diligent prosecution of the Treaty Claims before the Courts would have enabled us to bring to an end, in Time for our immediate Return to the United States, this long protracted and vexatious Business, to which nothing but a strong sense of Duty could have induced us to devote ourselves so far beyond any period our convenience or Inclinations would have prescribed to us. It has eventually appeared, however, that altho’ by extraordinary Efforts much has been done, the legal Proceedings in a small Remnant of these Claims cannot, in Season, be brought to that point at which the British Commissioners think themselves authorized (as heretofore explained) or will consent to take Cognizance of them. We have therefore no choice but either at once to close the Commission upon these Claims (which we do not think ourselves warranted to do upon our own authority merely) or to defer our final adjournment for a Short Time longer. It is proper to add that, with the exception of two or three of these Cases, they wait only for the Reports of the Registrar and Merchants, which cannot be long with held, and for the Confirmations of these Reports, which are pretty much of course; and that, as we have already decided the greater part of them provisionally, and shall probably so decide the Remainder before the 1st. of August, the Board will certainly meet with no obstacle to its Dissolution after a few Months.
There is also Subjoined to the List an Abstract of the only Award made by the Board since February 1802. against the American Government—to which, from the present State of the British Claims, it does not seem probable that there will be any considerable additions.
As the Duties arising out of the Trust confided to us seem at length to be approaching to a conclusion, we beg leave to avail ourselves of this occasion to request that our Claim to an Outfit in our Character of American Commissioners, which the State of the Commission has heretofore prevented us from urging, may be submitted to the consideration of the President and if he shall think proper, to Congress.
In support of this Appeal to the Justice of the Government we will trouble you with a very few words.
It can hardly be doubted that our appointment was originally such as, in Reference to its Importance and the Situation in which it unavoidably placed us, as well as by analogy to other Missions, to require an Outfit. It compelled us to take up our Residence, with our Families, in London, where any Plan of Living to which we could reasonably be expected to Submit, even without Regard to our public Station, must necessarily exhaust a larger Salary than ours in ordinary annual Expenditure; and where, without an Outfit, the first year’s Salary must be completely Sunk in those preparatory Charges, which an outfit is intended to defray. This would inevitably happen in the most favorable Times; but it is well known that, however great the Expence of Living in London in 1796, the Period with a view to which our Salaries were ascertained, it afterwards encreased to a Degree so extravagant and unexampled as to render even liberal Incomes unequal to the new Demands upon them. This last Consideration becomes peculiarly important, when it is remembered that we undertook this Trust upon a firm persuasion, reasonable in itself, encouraged by the Government, and calculated on by all Parties, that it would not require more than three Years at the utmost for its complete Execution. But the Difficulties in America under the Sixth Article of the Treaty, by reason of which our Functions under the Seventh Article were suspended at a Moment when all our own Difficulties had been Surmounted and the successful Termination of our Labors was soon to be expected, have eventually made it necessary that instead of three years, which from the Time actually employed in the Examination and Decision of the Complaints preferred to the Board it is now manifest would have been amply sufficient, we should give to it nearly eight, each of them more expensive and burthensome than the former! Thus, exclusive of the Sacrifice of our Time and personal Comfort, to an extent which had not been anticipated, and which it would not now be easy to overrate, we have been forced, by a supervening State of Things, not in the view of the Government or ourselves, and by a Duration of our Employment, which not only was not foreseen but would not have existed but for the Interruption given on the part of the Government of the United States (wisely and properly no doubt) to another Commission with which we had no concern, to submit not only to a continuation, for five years more than had been contemplated, of the pecuniary Sacrifices, which the original Insufficiency of our Salaries had at all Times imposed upon us, but to a great and progressive Addition to them.
Whatever may be thought therefore of our Claim to an Outfit, as a Claim in the first instance, upon which the Government did not so far as we understand at any Time decide, but which the Nature and Character of our Mission always seemed to us to justify, it appears to be certain that subsequent Events have placed it upon such unquestionable Grounds as to authorize us to Trust that it will now be acknowledged. An Outfit, it is obvious, could not do more than put us upon an equal Footing with the Commissioners under the Sixth Article, and will not in fact do so much. Speaking each of us for ourselves, we declare that it will not indemnify us for our actual unavoidable Disbursements beyond our Salaries.
Under these Circumstances, we have the most entire Confidence that the Government will see in our Claim the Justice we ascribe to it. We have the Honor to be, with great Consideration and respect, Sir Your most obedient & humble Servants
C. Gore
Wm. Pinkney
P. S. In the List of Awards we have omitted to take notice of the Costs which will, in general, be receivable, by the Agent of the United States for the use of the Government. But they are particularized in the Reports of our Assessors of which copies will be forwarded to the Department of State. These Costs will undoubtedly amount to a very considerable Sum—to the whole Extent of which (altho’ the Awards themselves are payable by Instalments) the Agent will be immediately in Cash.
It is probable too that the Government will derive advantage from the numerous adventures of Mariners made payable to the Agent of the United States, of which it is presumable a great part will find no Owners. These also appear in Detail in the Reports of the Assessors. How far it may be proper to take measures, in aid of such as the Agent will doubtless adopt, in behalf of this Description of Claimants, with the view of discovering them or their Representatives, of giving them notice of the Sums due to them, and of facilitating their payment, will be for the consideration of the Government.
P. S. July 18. It may be proper to mention that the Awards are now and have been since the 15th. in a course of payment.
 

   
   RC (DNA: RG 76, Great Britain, Treaty of 1794 [Art. 7], Papers Relative to the Commissioners, vol. 4); RC (DNA: RG 76, Great Britain, Treaty of 1794 [Art. 7], Unbound Records). Second RC marked “(Duplicate.)” with the notation: “Original, with List ⅌ Mr. Wallace in the Pigou via Philada.”



   
   Enclosure not found.



   
   On the second RC an asterisk was placed here and a note appended in the bottom margin: “[*42 Amer. and 31. Brit. Cases.]”



   
   On the second RC an asterisk was placed here and a note appended in the bottom margin: “[*In the case of the William Jas Legget Mr. sov 12,474 Drs. 93 Cts.]”



   
   For the suspension of the commission provided for under article 6 of the Jay treaty, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 1:8 n. 2.


